       Case 1:20-cv-00731-NONE-JLT Document 13 Filed 06/25/20 Page 1 of 1


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONNIE E. HOWELL,                                )   Case No.: 1:20-cv-00731-NONE-JLT (HC)
                                                      )
12                  Petitioner,                       )   ORDER DENYING MOTION FOR
                                                      )   APPOINTMENT OF COUNSEL
13          v.                                        )
                                                      )   (Doc. 10)
14   WARDEN,
                                                      )
15                                                    )
                    Respondent.                       )
16                                                    )

17          Petitioner has requested the appointment of counsel. There currently exists no absolute right to

18   appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d 479, 481 (9th

19   Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title 18 U.S.C. §

20   3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if “the interests of

21   justice so require.” See Rule 8(c), Rules Governing Section 2254 Cases. In the present case, the Court

22   does not find that the interests of justice require the appointment of counsel at the present time.

23   Accordingly, Petitioner’s request for appointment of counsel is DENIED.

24
25   IT IS SO ORDERED.

26      Dated:     June 25, 2020                                /s/ Jennifer L. Thurston
27                                                        UNITED STATES MAGISTRATE JUDGE

28
